*Birchard, J.
The first question, and only one necessary to bo considered in this case is, whether the proper parties are* before the court. Tho judgment sought to be reversed was-rendered in the court below on May 15, 1843. The act incorporating the Bank of West Union expired by limitation on January 1, 1843. There is, therefore, no such party as is named in the-record. The inquiry then is, whether the act of March 10, 1843, 41 Ohio L. 52, authorizes this suit to be prosecuted against an expired corporation by name.
Section 1 of the act provides only for the prosecution of suits then ponding. This writ of error was not then pending. Section 2 only provides for the enforcing of judgments, etc., existing at the expiration of the charter, or judgments obtained afterward in suits, etc., pending at the time, and therefore does not embrace a proceeding like this. Section 3 provides that all suits pending in which the corporation was a party, and which had abated by the dissolution, should be revived, and might be proceeded in by the creditors, assignees, receivers, or trustees, having the legal charge of tho assets in tho name of such corporation, in all respects as if such abatement had not occurred. The provisions of this section authorized the court of common pleas to proceed and render judgment in the name of the Bank of West Union. It was an action pending which had abated on January 1, 1843, and was revived on March 10, 1843, and the judgment, if not revived, may be enforced by virtuo of the provisions of section 2 of the act. In order to give us jurisdiction to determine the questions arising upon the assignment of errors, it becomes necessary to-bring before tho court, as a party, the trustees or other persons named in the statute, having the legal charge of the assets of the dissolved corporation. Without this we can not proceed.
A writ diroeted to a defunct corporation is a nullity. Notice upon a party having no existence is also null, and a judgment against such a party would be of no effect.
Writ dismissed.